REQUESTED BY: Senator John W. DeCamp Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator DeCamp:
You have requested us to reconsider the conclusion reached in Attorney General Opinion No. 46, issued on March 27, 1985, in which we concluded that LB 616, which would allow a taxpayer entitled to a refund to designate a portion of the refund to be paid as a contribution to the United States Olympic Committee, would violate the prohibition against special legislation contained in Article III, Section18, of the Nebraska Constitution. This conclusion is consistent with a previous opinion issued by our office concerning this subject. Attorney General Opinion No. 209, March 2, 1982.
Following the issuance of our opinion, we were contacted by Ronald Rowan, General Counsel for the United States Olympic Committee. We have discussed this matter with Mr. Rowan, and are aware of the Olympic Committee's position on this issue. While we appreciate the Committee's interest concerning this matter, and welcome their comments, we nevertheless believe the conclusion reached in our earlier opinion is correct.
Based on the foregoing, we adhere to our opinion that LB 616 would be held unconstitutional as establishing unreasonable class legislation, in violation of Article III, Section18, of the Nebraska Constitution.
Very truly yours,
ROBERT M. SPIRE Attorney General
L. Jay Bartel Assistant Attorney General